Name: Commission Regulation (EC) No 786/2002 of 13 May 2002 amending Council Regulation (EC) No 747/2001 as regards Community tariff quotas and reference quantities for certain agricultural products originating in Jordan
 Type: Regulation
 Subject Matter: tariff policy;  trade;  Asia and Oceania;  agricultural activity;  international trade
 Date Published: nan

 Avis juridique important|32002R0786Commission Regulation (EC) No 786/2002 of 13 May 2002 amending Council Regulation (EC) No 747/2001 as regards Community tariff quotas and reference quantities for certain agricultural products originating in Jordan Official Journal L 127 , 14/05/2002 P. 0003 - 0005Commission Regulation (EC) No 786/2002of 13 May 2002amending Council Regulation (EC) No 747/2001 as regards Community tariff quotas and reference quantities for certain agricultural products originating in JordanTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95(1), and in particular Article 5 thereof,Whereas:(1) In the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part(2), hereinafter referred to as "the Agreement", tariff concessions within the framework of Community tariff quotas have been granted at import into the Community for certain agricultural products originating in Jordan.(2) For certain cucumbers and melons for which the tariff concessions under the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Hashemite Kingdom of Jordan approved by Council Decision 87/512/EEC(3) apply within a reference quantity, the Agreement provides for an exemption of customs duties for unlimited volumes at import into the Community.(3) For the implementation of the tariff concessions provided for in the Agreement it is necessary to replace the list of agricultural products for which tariff quotas are applicable and to delete the reference quantities for certain cucumbers and melons.(4) According to the Agreement the volumes of the tariff quotas for some products should be increased from the entry into force of that Agreement by four equal annual instalments, each corresponding to 3 % of the base volumes specified in the Agreement.(5) Regulation (EC) No 747/2001 should therefore be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1Annex V to Regulation (EC) No 747/2001 is replaced by the text set out in the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 May 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 May 2002.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 109, 19.4.2001, p. 2.(2) Not yet published in the Official Journal.(3) OJ L 297, 21.10.1987, p. 18.ANNEX"ANNEX VJORDANNotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the current regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.Tariff quotas>TABLE>"